Jn° Toton Chyrurgion plaint. agt Benjn Gibbs Defendt in an action of the case for not paying him the Summe of Six pounds ten Shillings *649in mony for the cure of three of his Negro men Vizt Hector Ferdinando & Domingo & his Servant girle, the time they were under his cure being neere eighteen weekes besides his expence of Medicine as may appeare by his account of theire cures & the time thereof presented to the sd mr Gibbs & referred by joint consent of sd Gibbs & Toton unto the Judgemt of mr John Clarke & Isaac Addington who awarded sd Gibbs to pay unto sd Toton Six pounds ten Shillings in mony wth all due damages according to attachmt dat. January pr° 1675. [355]. . . . The Jury . . . founde for the plaint. Six pounds ten Shillings mony & costs of Court Seventeen Shillings & four pence.
Execucion issued Janry. 28° 1675